Citation Nr: 1232950	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for deviated nasal septum, status post septoplasty. 

2.  Entitlement to an evaluation in excess of 20 percent for residuals of right mid radius and distal ulnar fracture. 

3.  Entitlement to an initial rating greater than 10 percent for retropatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel  
INTRODUCTION

The Veteran had active military service from December 1984 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

In October 2009 and April 2010, the Board remanded this matter for further development.  This matter was once again remanded by the Board in January 2012 as result of the Veteran having moved and the notice of scheduling for VA examinations having been sent ot the wrong address.  The requested development has been complied with insofar as possible and the matter is now ready for appellate review.  

At the time of the prior remand, the issue of service connection for facial lacerations was also before the Board.  Following the requested development, the Appeals Management Center (AMC), acting on behalf of the RO, granted service connection for facial lacerations and assigned a noncompensable disability evaluation.  As this is the full benefit sought on appeal, the Board will no longer address this issue.  

The AMC also increased the Veteran's disability evaluation for his residuals of right mid radius and distal ulnar fracture from noncompensable to 20 percent disabling effective the first day of the month following his release from service.  

As a result of the AMCs actions, the Board has listed the issues as such on the title page of this decision.  


FINDINGS OF FACT

1.  Residuals of a nasal fracture, resulting in a deviated nasal septum, existed prior to the Veteran's entrance into service.  

2.  No increase in the nasal septum disability is shown over the course of service.

3.  The Veteran has, even taking into account functional limitation, consistently demonstrated full extension and limitation of flexion to no less than 60 degrees throughout the course of the appeal. 

4.  No objective evidence of instability or subluxation in the Veteran's right knee was detected on examination of the knee.

5.  Throughout the pendency of the appeal, the residuals of the right mid radius and distal ulnar fracture have been manifested by flexion limited to no more than 120 degrees, extension to 10 degrees, and limited pronation with motion only lost beyond the last quarter of the arc with the hand not approaching full pronation, with pain throughout movement, but no additional limitation of motion due to repetitive motion.  There is no clinical evidence of ankylosis, redness, heat, or swelling.


CONCLUSION OF LAW

1.  The criteria for service connection for a deviated nasal septum, status post septoplasty, to include as on the basis of aggravation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.306(a) (2011).

2.  The criteria for a rating in excess of 10 percent for retropatellar pain syndrome of the right knee with arthritis have not been met at any time during the course of the appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

3.  The criteria for an evaluation in excess of 20 percent for residuals of right mid radius and distal ulnar fracture have not been met at any time during the course of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5208, 5212, 5213 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Deviated Nasal Septum, Status Post Septoplasty

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

The provisions of 38 U.S.C.A. § 1153 provide criteria for determining when a pre-existing disability has been aggravated.  Under the statute: 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153. 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

VA's implementing regulation provides that: 

(a) General.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

(b) Wartime service; peacetime service after December 31, 1946. Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 

(1) The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 

(2) Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service. The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability. 

38 C.F.R. § 3.306(b).

The Veteran's October 1984 entrance examination did not disclose a pre-existing disability of the nose.  Thus, the Veteran must be presumed as having entered service in sound condition.  38 U.S.C.A. § 1111.  However, at the time of a June 1986 outpatient treatment visit, the Veteran reported having broken his nose 2 years earlier which caused the nose to shift to the right.  At the time of a February 1988 consultation, the Veteran reported having developed a septal deviation secondary to trauma seven years earlier.  The Veteran's unrefuted in-service admission to breaking his nose prior to service constitutes competent evidence that the Veteran clearly and unmistakably entered service with a deviated septum.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007) (noting that a lay person is competent to identify a simple condition such as a broken leg). 

Thus, the issue on appeal is whether it is clear and unmistakable that the Veteran's pre-existing deviated nasal septum was not aggravated during service.  38 U.S.C.A. § 1111.  A review of the record reveals that following numerous complaints of breathing problems in service, the Veteran underwent a septoplasty in 1988.  

At the time of a January 2006 VA examination, the Veteran stated that he had surgery to correct his nasal septum in 1987.  He noted that prior to the surgery he had chronic left side nasal congestion which was improved with the surgery with no residual problems.  

Inasmuch as the Veteran underwent a septoplasty during service and sought further evaluations after such surgery, the Board, in its October 2009 remand, found that a medical opinion was necessary to determine whether it was clear and unmistakable that the Veteran's deviated septum disability was not aggravated during service.  The Board also observed that it had to take into consideration the provisions of 38 C.F.R. § 3.306(b), which provided that the usual effects of surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment would not be service-connected unless the disease or injury was otherwise aggravated by service. 

As a result, the Board requested that the Veteran be scheduled for a VA examination for the purpose of determining the nature and etiology of his deviated septum, status post septoplasty.  Following the examination, the examiner was to express opinion on the following questions:  (a) whether the evidence clearly and unmistakably established that the Veteran's pre-existing deviated septum did not undergo a permanent increase in severity during the period of service that was beyond the natural progress of the disorder; or alternatively, (b) whether the ameliorative septoplasty performed in service aggravated the pre-existing deviated septum beyond the usual effects of surgical treatment.

In conjunction with the Board's request, the Veteran was afforded a VA examination in February 2012.  At the time of the examination, the Veteran reported that about four years prior to his entry into service he sustained a nasal fracture and a deviated septum.  He indicated that he developed headaches in 1985 and that he underwent nasal repair in 1988.  The Veteran reported that he noticed no improvement in his headaches but indicated that he had better breathing from the left nares after the surgery.  The Veteran stated that he had had a slight decrease in left nares breathing over the last 4 or 5 years.  He reported having left the service in 2005 and that he had not seen anybody about this condition.  

The Veteran was noted to have a deviated nasal septum.  The obstruction was noted to be less than 50 percent on both sides with no complete obstruction on either side.  

The examiner indicated that he had reviewed the Veteran's claims folder.  The examiner stated that it was less likely than not that the Veteran's current condition was incurred or caused by the claimed inservice injury, event, or illness.  The examiner noted that the Veteran reported that his condition had improved following surgery.  The examiner further indicated that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an inservice injury, event, or illness.  The examiner noted that the Veteran reported complete obstruction of the left nares from a nonservice-connected nasal fracture.  He observed that the Veteran reported improvement in his symptoms after the surgery and noted that since military service he had had some slight increase in left nasal breathing but that it was still better than prior to the surgery.  The examiner indicated that the current severity of the claimed condition was less than the baseline based upon the history provided by the Veteran.  

As reported above, while the Veteran was not noted to have a deviated nasal septum upon his entry into service, his statements of having sustained a nasal fracture prior to his entry into service, which resulted in a deviated nasal septum and difficulty breathing, were noted on two separate occasions while in service.  The Veteran's statements are sufficient in order to establish trauma to his nose prior to his entry into service.  The question then becomes whether such condition increased in severity during service.  The Veteran bears the burden of showing such; the "at least as likely as not" standard applies.  While the Board notes that the Veteran was seen with complaints of breathing problems following his inservice septoplasty there is no indication of a worsening of his condition subsequent to the inservice surgery.  

Moreover, as a result of the findings subsequent to the inservice surgery, the Veteran was afforded a VA examination in an attempt to ascertain whether these symptoms constituted an increase in severity of the preexisting nasal fracture/deviated septum beyond the course of natural progression. 

The February 2012 VA examiner, following a thorough examination of the Veteran and a complete review of the claims folder, indicated that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an inservice injury, event, or illness.  He also noted that the current severity of the claimed condition was less than the initial baseline.  The examiner provided the necessary opinion requested by the Board as part of its prior remand and cited to reasons to support his opinion.  The Board is placing greater emphasis on this opinion as it based upon a thorough review of the claims folder and the specific reasons cited to support the opinion. 

Based on all of the above, the Board finds it less likely than not that the deviated nasal septum problem became worse due to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2011). 

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2011). 
Right Knee

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the time of a January 2006 VA examination, the Veteran reported having episodic knee pain under the kneecap.  He noted having weakness, but there was no swelling, stiffness, or locking.  Flare-ups occurred with overuse, bending of the knee, and with walking on a treadmill.  The pain was 3-4/10 with flare ups.  These usually occurred 2 to 4 times per day and lasted 30-45 seconds.  The flare-ups did not impair his ability to perform his job and he had not missed any work as a result of this condition.  

Physical examination revealed range of motion from 0 to 140 degrees with no further limitation with repeated efforts.  There was no edema, ecchymosis, or erythema.  Anterior/posterior drawer, Lachman, McMurray, varus laxity, and ballottement testing were all negative.  Positive lateral patella facet tenderness was noted and femoral grind testing was positive.  There was no popliteal space mass or tenderness and the right knee was neurovascularly intact distally.  The examiner rendered a diagnosis of retropatellar pain syndrome.  

At the time of a July 2007 VA examination, the Veteran complained of retropatellar pain with ambulation and with recreational activities like jogging or using a bike.  The pain was 2/10.  The pain was relieved by stopping the provoking activity, with the pain usually subsiding within 15 minutes.  There was no locking, giving way, swelling, or lack of endurance.  The precipitating factors were ambulation and squatting, which he avoided, and using a stationary bike for exercise.  Alleviating factors were stopping the activity.  He had pain on a daily basis as a result of walking on a daily basis.  The Veteran stated that there was no decrease in range of motion or joint function during flare-ups.  The examiner rendered a diagnosis of retropatellar pain syndrome, right knee.  While the examiner took the Veteran's history and rendered a diagnosis, there were no objective medical findings made with regard to the right knee.  

As result of the absence of objective medical findings, the Veteran was scheduled for an additional VA examination in February 2012.  At the time of the examination, the Veteran reported having right knee pain when bending.  He also stated that he could not kneel on the knee.  He indicated that flare-ups did not impact the functioning of the knee.  Range of motion testing revealed flexion from 0 to 120 degrees. The Veteran did not have any additional loss of motion following repetitive use.  There was no functional loss of use for the right lower extremity.  Muscle strength testing for the right knee was 5/5 for flexion and 4/5 for extension.  Lachman, anterior/posterior drawer, valgus/varus, and patellar subluxation/dislocation testing were all negative.  There was no evidence or history of recurrent patellar/dislocation.  The Veteran was noted to have degenerative arthritis.  The examiner rendered a diagnosis of patellar tendonitis.  

Based upon the objective medical findings of limitation of right knee motion, tenderness, no lateral instability, and pain on motion as well as degenerative joint disease and patella femoral syndrome, and considering the Veteran's subjective complaints of knee pain, pain on motion, and functional limitation, a 10 percent rating for the Veteran's service-connected right knee retropatellar pain syndrome, based on a finding of arthritis without compensable limitation of motion, which has been currently assigned, is appropriate.  As noted above, no more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint. 

In order to warrant an evaluation in excess of 10 percent for arthritis, compensable limitation of motion must be demonstrated.  However, in the present case, the Veteran has consistently been shown to have shown full extension (that is extension to 0 degrees) at each VA examination, including the most recently performed one in February 2012.  As such, a compensable rating is not warranted under 5261.  With regard to limitation of flexion, the flexion of the Veteran's right knee has not been shown to be limited to 60 degrees or less.  Moreover, at the time of his most recent VA examination, the Veteran was found to have flexion to 120 degrees.  As such, at no time during the course of the Veteran's appeal has he been shown to have compensable limitation of motion in his right knee based on either limitation of extension or limitation of flexion. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

However, a higher rating is also not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca.  The currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The VA examination reports did find objective evidence of pain with motion; however, no additional loss of motion was noted on repetitive motion and the Veteran was found to be unable to perform only a few tasks.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently assigned 10 percent rating. 

Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion of the right knee.  Without taking into consideration the Veteran's pain, there would be no basis for the current finding, let alone a higher rating.  

Affording the Veteran every consideration in connection with the matter on appeal, the Board will also consider other potentially applicable diagnostic codes.

There has been no demonstration of right knee ankylosis based upon the ranges of motion reported throughout the appeal, including those on the numerous VA examinations afforded the Veteran.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is clearly able to move his right knee, and it is, therefore, not ankylosed.

Moreover, there was no objective demonstration of ligamentous instability or subluxation at any of the numerous VA examinations, with the Veteran being found to have no ligamentous instability on each VA examination, including the most recent VA examination where Lachman, anterior/posterior drawer, valgus/varus, and patellar subluxation/dislocation testing were all negative.  Furthermore, the Veteran has not reported having any locking of instability of the right knee.  As such, a separate rating is not warranted for recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 10 percent for right knee patellofemoral syndrome with arthritis is not warranted.

Right Mid Radius and Distal Fracture

The Veteran has been found to be right hand dominant.  Therefore, under Diagnostic Code 5205 ankylosis of the elbow warrants a 40 percent evaluation if it is favorable, at an angle between 90 and 70 degrees; warrants a 50 percent evaluation if it is intermediate, at an angle more than 90 degrees or between 70 and 50 degrees; and warrants a 60 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.

Diagnostic Code 5206 concerns limitation of forearm flexion.  Limitation of flexion of the forearm is rated 0 percent when limited to 110 degrees, 10 percent when limited to 100 degrees, 20 percent when limited to 90 degrees, 30 percent when limited to 70 degrees, 40 percent when limited to 55 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71, DC 5206 (2011).  Diagnostic Code 5207 concerns limitation of forearm extension.  Limitation of extension of the forearm is rated 10 percent when limited to 45 and 60 degrees, 20 percent when limited to 75 degrees, 30 percent when limited to 90 degrees, 40 percent when limited to 100 degrees, and 50 percent when limited to 110 degrees.  

Under Diagnostic Code 5208 limitation of forearm flexion to 100 degrees with extension to 45 degrees in the minor arm warrants a 20 percent evaluation.

Under Diagnostic Code 5209 joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, warrants a 20 percent rating and other impairment of flail joint warrants a 60 percent rating. 

Under Diagnostic Code 5210 nonunion of the radius and ulna with flail false joint of the minor arm warrants a 50 percent rating. 

Under Diagnostic Code 5211 impairment of the ulna of the arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 30 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 40 percent rating. 

Under Diagnostic Code 5212 impairment of the radius with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half warrants a 20 percent rating; without loss of bone substance or deformity warrants a 30 percent disability evaluation; with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 40 percent evaluation.

Under Diagnostic Code 5213, limitation of supination of the minor arm to 30 degrees or less warrants a 10 percent rating; limitation of pronation of the minor arm with motion lost beyond last quarter of arc, the hand does not approach full pronation, warrants a 20 percent rating; with motion lost beyond middle of arc warrants a 30 percent rating; and with the hand fixed near the middle of the arc moderate pronation of the arm warrants a 20 percent rating, with the hand fixed in full pronation in the minor arm warrants a 30 percent rating, and with the hand fixed in supination or hyperpronation warrants a 40 percent rating. 

Under 38 C.F.R. § 4.71a, Plate I (2011), normal flexion of the elbow is 0 to 145 degrees, normal forearm pronation is 0 to 80 degrees, and normal forearm supination is 0 to 80 degrees.

Normal extension and flexion of the elbow is from 0 to 145 degrees.  38 C.F.R. § 4.71, Plate I (2011). 

A review of the record reveals that at the time of a January 2006 VA examination, the Veteran reported having fractured his right radius and elbow, with open reduction internal fixation repair.  The Veteran noted having a plate on each one with six screws in each plate.  There was constant pain in the right forearm, 1-2/10 in severity, with pain located to the mid-radial aspect of the forearm, anteriorly.  The Veteran reported having weakness but there was no stiffness or swelling..  Flare-ups were caused by use.  The 1-2/10 constant pain did not increase with flare-ups.  Flare-ups did not impair his ability to perform his daily functional activities for self-care but he reported being a little weaker.  Flare-ups also did not limit his ability to perform his job.  The Veteran had not missed any time from work due to this in the past 12 months.  

Sensory examination of the upper extremities was intact as it related to vibratory sensation and light.  Upper extremity strength was 5/5.  The examiner rendered a diagnosis of status post open reduction internal fixation for open right mid radius and distal ulna fracture and closed reduction with pinning of the right distal radius.  

At the time of a July 2007 VA examination, examination of the ulna and radius revealed no tenderness or swelling.  The pain on these bones only came when lifting heavy objects "maybe because of the hardware".  The right wrist, radius, and ulna bone had no effect on his occupation although he had to rest for a few seconds after typing too long.  He did repetitive twisting, which improved the pain on the right wrist and he continued to type.  There was no effect on activities of daily living but he abstained from lifting heavy objects.  

X-rays revealed plates and screws transfixing a healed fracture in the shaft of the mid radius and distal ulna.  Deformity of the distal end of the radius and proximal end of the 1st metacarpal related to remote healed fractures was also noted.  There was no acute fracture or dislocation.  Normal bone mineralization was noted.  There was no soft tissue abnormality.  A diagnosis of radius and ulnar fracture with residuals was rendered.  

In conjunction with the Board's January 2012 remand, the Veteran was afforded a VA examination in February 2012.  At the time of the examination, the Veteran reported that he was unable to fully extend that arm and stated that he had chronic weakness.  He noted that he only had right elbow pain when he overextended his arm.  The Veteran was found to be right hand dominant.  The Veteran stated that flare-ups did not impact the function of the elbow and/or forearm.  

Range of motion for right elbow flexion was to 120 degrees with no objective evidence of painful motion.  Extension was limited to 10 degrees, with pain beginning at 0 or any degree of hyperextension.  Repetitive range of motion testing remained the same.  Post range of motion also remained the same.  The examiner stated that the Veteran did not have additional limitation of motion for the elbow or forearm following range of motion testing.  The examiner further indicated that the Veteran did not have any functional loss or functional impairment of the elbow or forearm with repetitive testing.  The examiner also stated that the Veteran did not have functional loss for the right upper extremity after repetitive use.  

Muscle strength testing was 4/5 for the right upper extremity.  There was no ankylosis of the elbow.  The Veteran was noted to have impairment of supination.  Limited pronation with motion lost beyond the last quarter of the arc with the hand not approaching full pronation was present.  The Veteran was noted to have localized soft tissue deformity over the portion of the scar on the volar surface of the forearm, with no significant atrophy of musculature of the extremity.  X-rays revealed hardware attached to the shafts of the radius and ulna transfixing healed fracture.  There was deformity of the distal end of the radius from the healed fracture with mild degenerative change at the radiocarpal joint line.  There were no acute osseous abnormalities of hardware that were seen.  The disorder did not impact the Veteran's ability to work.  He worked as a mechanic and reported having pain at night.  

On each occasion on which his range of motion was tested, the flexion of the Veteran's right elbow was at most limited to 120 degrees. Limitation of flexion to 120 degrees warrants a 0 percent rating under DC 5206.  The flexion of the Veteran's right elbow would have to be limited to 70 degrees in order to warrant a rating higher than 20 percent under DC 5306.  The Veteran also is not entitled to a rating in excess of 20 percent under the diagnostic criteria pertaining to limitation of extension.  The Veteran's elbow extension has not been limited by more than 10 degrees.  Thus, the Veteran is not entitled to a higher rating for his right elbow disability under either DC 5206 or DC 5207.

Turning next to DC 5213, the Board finds that the impairment of supination and pronation in this case does not warrant a rating higher than 20 percent.  38 C.F.R. § 4.71a, DC 5213.  VA examinations have not revealed the Veteran's hand in fixed in full pronation or in supination or hyperpronation or that pronation motion is lost beyond the middle of the arc.  At the time of the February 2012 VA examination, the Veteran was found to have limited pronation with motion only lost beyond the last quarter of the arc with the hand not approaching full pronation.  The Veteran's right elbow disability does not meet the criteria for a rating higher than 20 percent under DC 5213.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use, the Veteran was not shown to have a change in range of motion of his right elbow with repetitive movement, nor increased pain, fatigue, weakness, or lack of endurance following repetitive use on any VA examination.  However, the Veteran has complained of right elbow pain with certain activities.  Even viewing this evidence in the light most favorable to the Veteran, the above described evidence does not show that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in limitation of extension that more nearly approximates extension limited to 90 degrees or flexion that more nearly approximates flexion limited to 70 degrees.  Accordingly, the Veteran is not entitled to a rating higher than 20 percent based upon the DeLuca criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Turning next to DC 5212, there is in this case no X-ray evidence demonstrating non-union in the lower half of the radius, with false movement, without loss of bone substance or deformity, as is required for a higher rating of 30 percent.  Accordingly, DC 5212 cannot serve as a basis for a rating in excess of 20 percent.

Consideration has also been given to staged ratings (different percentage ratings for different periods of time since the effective date of service connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected right mid radius and distal ulna fracture has warranted no more than a 20 percent disability rating throughout the pendency of the appeal.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's residuals of right mid radius and distal ulnar fracture and retropatellar pain syndrome of the right knee manifestations are contemplated by the rating schedule.  There is no medical evidence that these disabilities, by themselves, causes "marked" interference with employment.  There is also no evidence of frequent periods of hospitalization due to these service-connected disabilities.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for his pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  As to the issue of service connection for deviated nasal septum, status post septoplasty, the Board observes that in December 2005, April 2010, and January 2012 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in a March 2006 letter.  

A number of these letters were sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  The Board also reviewed all treatment records set forth in "Virtual VA".  

The Veteran was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  The Board also notes that the January 2012 remand was substantially complied with in that the examiner provided the necessary detail to properly address the Veteran's claim. 

As to the residuals of right mid radius and distal ulnar fracture and retropatellar pain syndrome of the right knee, the current appeals arise from the assignment of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

However, the VCAA duty to notify was satisfied by notice given to the Veteran in conjunction with the December 2005 letter that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim.  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in March 2006 and May 2008 letters. 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010). 

Here, service records and all other pertinent records have been obtained.  Furthermore, the Veteran was afforded several VA examinations in conjunction with his claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Information obtained from these examinations is sufficient in order to properly address the Veteran's claim and that the directives of the Board remands have been substantially complied with.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements as well as those from his representative are of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for deviated nasal septum, status post septoplasty, is denied. 

An initial rating greater than 10 percent for retropatellar pain syndrome of the right knee is denied. 

An initial evaluation in excess of 20 percent for residuals of right mid radius and distal ulnar fracture is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


